UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1027 NAME OF REGISTRANT: VANGUARD WORLD FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD ENERGY INDEX FUND ISSUER: ALLIS-CHALMERS ENERGY INC. TICKER: ALY CUSIP: 019645506 MEETING DATE: 11/6/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: SAAD BARGACH ISSUER YES FOR FOR ELECTION OF DIRECTOR: ALEJANDRO P. BULGHERONI ISSUER YES FOR FOR ELECTION OF DIRECTOR: GIOVANNI DELL' ORTO ISSUER YES FOR FOR ELECTION OF DIRECTOR: VICTOR F. GERMACK ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: JAMES M. HENNESSY ISSUER YES FOR FOR ELECTION OF DIRECTOR: MUNAWAR H. HIDAYATALLAH ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT E. NEDERLANDER ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN T. REYNOLDS ISSUER YES FOR FOR ELECTION OF DIRECTOR: ZANE TANKEL ISSUER YES WITHHOLD AGAINST PROPOSAL #2: TO APPROVE AN AMENDMENT TO THE COMPANY'S ISSUER YES AGAINST AGAINST AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO
